Appeal from a decree of the Surrogate’s Court, Monroe County (Edmund A. Calvaruso, S.), entered April 22, 2004. The decree determined that respondent is entitled to fees pursuant to SCPA 2112 in the amount of $1,850.
It is hereby ordered that the decree so appealed from be and the same hereby is unanimously affirmed with costs for reasons stated in decision at Surrogate’s Court. Present—Pigott, Jr., PJ., Scudder, Gorski, Martoche and Lawton, JJ. [See 2 Mise 3d 1012(A), 2004 NY Slip Op 50308(U).]